DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 9,665,170 B1 in view of Mulholland et al (US 2013/00336629 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. See chart below with respect to the comparison of the claims.
Application 17/573328
US Patent 9,665,170
1) A system configured to present content to a user based on body posture, the system comprising:
1) A system configured to present virtual reality content to a user in a virtual space, the system comprising:
one or more sensors configured to generate output signals conveying information indicating a body posture of the user in physical space;
one or more sensors configured to generate output signals conveying information related to a body posture of the user in physical space, the body posture including a first body posture that corresponds to the user sitting and a second body posture that corresponds to the user standing;
a display that presents the content to the user according to content modes, wherein individual content modes define individual manners in which the content is presented to the user, individual manners in which content flows, and/or individual manners in which the user interacts with the content, 









the content comprising first content that is presented to the user according to a first content mode and second content that is presented to the user according to a second content mode; and  



a display that presents the virtual reality content to the user according to content modes that define the manner in which the virtual reality content is presented to the user and/or the manner in which the user interacts with the virtual reality content,

wherein presentation of the virtual reality content via the display visually simulates presence of the user within a virtual space, the virtual space being fixed relative to physical space such that the physical position and/or view direction of the user dictates which portions of the virtual space are visible to the user, 

the virtual reality content comprising primary virtual reality content that is presented to the user according to a first content mode and secondary virtual reality content that is presented to the user according to a second content mode, 

(A) wherein the primary virtual reality content includes passive virtual reality content presented to the user responsive to the body posture of the user corresponding to the first body position and the secondary virtual reality content includes interactive virtual reality content that is presented to the user responsive to the body posture of the user corresponding to the second body position; -3-ROSS, et at.- 14/736,183Attorney Docket No.: 46FY-218053and
one or more physical computer processors configured by computer-readable instructions to:
one or more physical computer processors configured by computer-readable instructions to:
(A) receive selections of particular body postures that cause presentation of particular content such that a first body posture is selected to present the first content and a second body posture is selected to present the second content;

determine the body posture of the user based on the output signals;
determine the body posture of the user based on the output signals;
determine content modes based on the body posture of the user, wherein the content modes determined include an intermediary content mode that is initiated between changes in the body posture, wherein the intermediary content mode presents
intermediary content;

determine a content mode based on the body posture of the user;
effectuate presentation of the content to the user according to the content mode to facilitate a user experience between the user and the content based on the content mode, such that: 
facilitate a user experience between the user and the virtual reality content based on the content mode by causing the display to present the virtual reality content to the user according to the content mode, wherein facilitating the user experience between the user and the interactive virtual reality content includes facilitating active participation by the user with the interactive virtual reality content such that the interactive virtual reality content with which the user is interacting is affected by and/or reacts to the user's interactions within the virtual space, and facilitating the user experience between the user and the passive virtual reality content includes presenting the passive virtual reality content without facilitating active participation by the users with the passive virtual reality content, such that: 
responsive to the body posture of the user corresponding to the first body posture, the first content mode and the intermediary content mode are determined, and the intermediary content according to the intermediary content mode followed by the first content according to the first content mode are presented to the user.

responsive to the body posture of the user corresponding to the first body posture, wherein the user is sitting, the first content mode is determined and the primary virtual reality content, including the passive virtual reality content, is presented to the user according to the first content mode such that the one or physical processors; and
responsive to the body posture of the user changing from the first body posture to the second body posture, 

the content mode changes from the first content mode to the intermediary content mode to the second content mode such that the intermediary content according to the intermediary content mode followed by the
second content according to the second content mode are presented to the user.
responsive to the body posture of the user corresponding to the second body posture, wherein the user is standing, 
the second content mode is -4-ROSS, et a/.- 14/736,183Attorney Docket No.: 46FY-218053determined and the content mode changes from the first content mode to the second content mode such that the secondary virtual reality content, including the interactive virtual reality content, is presented to the user according to the second content mode.


The independent claim 1 above moved the similar limitation (A) of US Patent to a different location but still discloses the similar limitations of presenting first content at first body posture and second content at a second body posture. 
The bold limitations of the independent claim 1 are directed to an intermediary content mode between the changing of first body posture and second body posture.
	The US Patent does not expressly disclose wherein the content modes determined include an intermediary content mode that is initiated between changes in the body posture, wherein the intermediary content mode presents intermediary content;
	the first content mode and the intermediary content mode are determined, and the intermediary content according to the intermediary content mode followed by the first content according to the first content mode are presented to the user; and
	the content mode changes from the first content mode to the intermediary content mode to the second content mode such that the intermediary content according to the intermediary content mode followed by the second content according to the second content mode are presented to the user.
	Mulholland (Fig. 1A-9) discloses wherein the content modes determined include an intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) that is initiated between changes in the body posture (Fig. 2 and 4; wherein figure shows first and second body postures), wherein the intermediary content mode presents intermediary content (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered; 220; Fig. 2 and 4; therefore a gradual or tiered response of the displayed image 220 would read on the presented intermediary content mode);
	the first content mode (Fig. 2) and the intermediary content mode are determined (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered), and the intermediary content (22; Fig. 2 and 4; Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered; 220; therefore a gradual or tiered response of the displayed image 220 would read on the presented intermediary content mode) according to the intermediary content mode followed by the first content (Fig. 2) according to the first content mode (220; Fig. 2) are presented to the user (110; Fig. 2); and
	the content mode changes (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) from the first content mode (220; Fig. 2; full screen) to the intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) to the second content mode (220; Fig. 4; reduced size) such that the intermediary content according to the intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) followed by the second content (220; Fig. 4; reduced size) according to the second content mode (220; Fig. 4; reduced size) are presented to the user (110; Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify US Patent’s body posture display system by applying a gradual or tiered response, as taught by Mulholland, so to use a body posture display system with a gradual or tiered response for providing for automatically changing the visibility or form of user interface elements, such as a video, to help allow the user to see his or her environment based on environmental conditions and/or user movement, without necessarily requiring users to provide commands through a user interface (Paragraph [0016]).

Claims 1 and 12 of the Application are related to the claims 1 and 12 of US Patent.
Claims 2-6 and 13-17 of the Application are not related to claims of US Patent.
Claims 7 and 18 of the Application are related to claims 5 and 16 of US Patent.
Claims 8 and 19 of the Application are related to claims 7 and 18 of US Patent.
Claims 9 and 20 of the Application are related to claims 8 and 19 of US Patent.
Claims 10 and 21 of the Application are related to claims 9 and 20 of US Patent.
Claims 11 and 22 of the Application are related to claims 11 and 22 of US Patent.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,933,847 in view of Mulholland et al (US 2013/00336629 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. See chart below with respect to the comparison of the claims.
Application 17/573328
US Patent 9,933,847
1) A system configured to present content to a user based on body posture, the system comprising:
1) A system configured to present virtual reality content to a user in a virtual space, the system comprising:
one or more sensors configured to generate output signals conveying information indicating a body posture of the user in physical space;
one or more sensors configured to generate output signals conveying information related to a body posture of the user in physical space, the body posture including a first body posture and a second body posture;
a display that presents the content to the user according to content modes, wherein individual content modes define individual manners in which the content is presented to the user, individual manners in which content flows, and/or individual manners in which the user interacts with the content, 









the content comprising first content that is presented to the user according to a first content mode and second content that is presented to the user according to a second content mode; and  



a display that presents the virtual reality content to the user according to content modes that define the manner in which the virtual reality content is presented to the user and/or the manner in which the user interacts with the virtual reality content, 

wherein presentation of the virtual reality content via the display visually simulates presence of the user within a virtual space, the virtual space being fixed relative to physical space such that the physical position and/or view direction of the user dictates which portions of the virtual space are visible to the user, 

the virtual reality content comprising primary virtual reality content that is presented to the user according to a first content mode and secondary virtual reality content that is presented to the user according to a second content mode, 

(A) wherein the primary virtual reality content is presented to the user responsive to the body posture of the user corresponding to the first body position and the secondary virtual reality content is presented to the user responsive to the body posture of the user corresponding to the second body position; -3-ROSS, et at.- 14/736,183Attorney Docket No.: 46FY-218053and
one or more physical computer processors configured by computer-readable instructions to:
one or more physical computer processors configured by computer-readable instructions to:
(A) receive selections of particular body postures that cause presentation of particular content such that a first body posture is selected to present the first content and a second body posture is selected to present the second content;
determine the body posture of the user based on the output signals;
determine the body posture of the user based on the output signals;
determine a content mode based on the body posture of the user;
determine content modes based on the body posture of the user, wherein the content modes determined include an intermediary content mode that is initiated between changes in the body posture, wherein the intermediary content mode presents
intermediary content;

facilitate a user experience between the user and the virtual reality content based on the content mode by causing the display to present the virtual reality content to the user according to the content mode, such that: 
effectuate presentation of the content to the user according to the content mode to facilitate a user experience between the user and the content based on the content mode, such that: 
responsive to the body posture of the user corresponding to the first body posture, the first content mode is determined and the primary virtual reality content is presented to the user according to the first content mode; and
responsive to the body posture of the user corresponding to the first body posture, the first content mode and the intermediary content mode are determined, and the intermediary content according to the intermediary content mode followed by the first content according to the first content mode are presented to the user.

responsive to the body posture of the user corresponding to the second body posture, 

the content mode changes from the first content mode to the second content mode such that the secondary virtual reality content is presented to the user according to the second content mode, 
wherein the secondary virtual reality content is more interactive than the primary virtual reality content and the secondary virtual reality content mode facilitates a higher level of interaction than the first content mode.


The independent claim 1 above moved the similar limitation (A) of US Patent to a different location but still discloses the similar limitations of presenting first content at first body posture and second content at a second body posture. 
The bold limitations of the independent claim 1 are directed to an intermediary content mode between the changing of first body posture and second body posture.
	The US Patent does not expressly disclose wherein the content modes determined include an intermediary content mode that is initiated between changes in the body posture, wherein the intermediary content mode presents intermediary content;
	the first content mode and the intermediary content mode are determined, and the intermediary content according to the intermediary content mode followed by the first content according to the first content mode are presented to the user; and
	the content mode changes from the first content mode to the intermediary content mode to the second content mode such that the intermediary content according to the intermediary content mode followed by the second content according to the second content mode are presented to the user.
	Mulholland (Fig. 1A-9) discloses wherein the content modes determined include an intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) that is initiated between changes in the body posture (Fig. 2 and 4; wherein figure shows first and second body postures), wherein the intermediary content mode presents intermediary content (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered; 220; Fig. 2 and 4; therefore a gradual or tiered response of the displayed image 220 would read on the presented intermediary content mode);
	the first content mode (Fig. 2) and the intermediary content mode are determined (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered), and the intermediary content (22; Fig. 2 and 4; Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered; 220; therefore a gradual or tiered response of the displayed image 220 would read on the presented intermediary content mode) according to the intermediary content mode followed by the first content (Fig. 2) according to the first content mode (220; Fig. 2) are presented to the user (110; Fig. 2); and
	the content mode changes (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) from the first content mode (220; Fig. 2; full screen) to the intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) to the second content mode (220; Fig. 4; reduced size) such that the intermediary content according to the intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) followed by the second content (220; Fig. 4; reduced size) according to the second content mode (220; Fig. 4; reduced size) are presented to the user (110; Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify US Patent’s body posture display system by applying a gradual or tiered response, as taught by Mulholland, so to use a body posture display system with a gradual or tiered response for providing for automatically changing the visibility or form of user interface elements, such as a video, to help allow the user to see his or her environment based on environmental conditions and/or user movement, without necessarily requiring users to provide commands through a user interface (Paragraph [0016]).

Claims 1 and 12 of the Application are related to the claims 1 and 12 of US Patent.
Claims 2, 3, 13, and 14 of the Application are not related to claims of US Patent.
Claims 4, 5, 15, and 16 of the Application are related to the claims 3, 4, 14 and 15 of US Patent.
Claims 6 and 17 of the Application are not related to claims of US Patent.
Claims 7 and 18 of the Application are related to the claims 5 and 16 of US Patent.
Claims 8 and 19 of the Application are related to the claims 7 and 18 of Patent.
Claims 9 and 20 of the Application are related to the claims 8 and 19 of Patent.
Claims 10 and 21 of the Application are related to the claims 9 and 20 of Patent.
Claims 11 and 22 of the Application are related to the claims 11 and 22 of Patent.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,452,131 in view of Mulholland et al (US 2013/00336629 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. See chart below with respect to the comparison of the claims.
Application 17/573328
US Patent 10,452,131
1) A system configured to present content to a user based on body posture, the system comprising:
1. A system configured to present content to a user based on body posture, the system comprising:
one or more sensors configured to generate output signals conveying information indicating a body posture of the user in physical space;
one or more sensors configured to generate output signals conveying information indicating a body posture of the user in physical space;
a display that presents the content to the user according to content modes, wherein individual content modes define individual manners in which the content is presented to the user, individual manners in which content flows, and/or individual manners in which the user interacts with the content, 










the content comprising first content that is presented to the user according to a first content mode and second content that is presented to the user according to a second content mode; and  



a display that presents the content to the user according to content modes that define the manner in which the content is presented to the user and/or the manner in which the user interacts with the content, 


wherein the content includes virtual reality content and/or augmented reality content such that presentation of the content via the display visually simulates presence of the user within a virtual space that is fixed relative to physical space and/or visually simulates virtual objects superimposed within a real world view of the physical space determined by a view direction of the user, 

the content comprising first content that is presented to the user according to a first content mode and second content that is presented to the user according to a second content mode, 

(A) wherein the first content is presented to the user responsive to the body posture of the user corresponding to the first body posture, and the second content is presented to the user responsive to the body posture of the user changing from the first body posture to the second body posture; and 
one or more physical computer processors configured by computer-readable instructions to:
one or more physical computer processors configured by computer-readable instructions to:
(A) receive selections of particular body postures that cause presentation of particular content such that a first body posture is selected to present the first content and a second body posture is selected to present the second content;

determine the body posture of the user based on the output signals;
determine the body posture of the user based on the output signals, the body posture representing a physical position of a body and/or one or more extremities of the user;
determine content modes based on the body posture of the user, wherein the content modes determined include an intermediary content mode that is initiated between changes in the body posture, wherein the intermediary content mode presents
intermediary content;

determine a content mode based on the body posture of the user;
effectuate presentation of the content to the user according to the content mode to facilitate a user experience between the user and the content based on the content mode, such that:
effectuate presentation of the content to the user according to the content mode to facilitate a user experience between the user and the content based on the content mode, such that:

responsive to the body posture of the user corresponding to the first -2-Ross, et al. - 15/943,485body posture, the first content mode is determined and the first content is presented to the user according to the first content mode; and 
responsive to the body posture of the user corresponding to the first body posture, the first content mode and the intermediary content mode are determined, and the intermediary content according to the intermediary content mode followed by the first content according to the first content mode are presented to the user.

responsive to the body posture of the user changing to the second body posture, 

the content mode changes from the first content mode to the second content mode such that the second content is presented to the user according to the second content mode, wherein the second content mode has a different state of interactivity than the first content mode such that the second content mode facilitates a different level of interaction with the second content being presented to the user during the second content mode than a level of interaction with the first content during the first content mode.


The independent claim 1 above moved the similar limitation (A) of US Patent to a different location but still discloses the similar limitations of presenting first content at first body posture and second content at a second body posture. 
The bold limitations of the independent claim 1 are directed to an intermediary content mode between the changing of first body posture and second body posture.
	The US Patent does not expressly disclose wherein the content modes determined include an intermediary content mode that is initiated between changes in the body posture, wherein the intermediary content mode presents intermediary content;
	the first content mode and the intermediary content mode are determined, and the intermediary content according to the intermediary content mode followed by the first content according to the first content mode are presented to the user; and
	the content mode changes from the first content mode to the intermediary content mode to the second content mode such that the intermediary content according to the intermediary content mode followed by the second content according to the second content mode are presented to the user.
	Mulholland (Fig. 1A-9) discloses wherein the content modes determined include an intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) that is initiated between changes in the body posture (Fig. 2 and 4; wherein figure shows first and second body postures), wherein the intermediary content mode presents intermediary content (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered; 220; Fig. 2 and 4; therefore a gradual or tiered response of the displayed image 220 would read on the presented intermediary content mode);
	the first content mode (Fig. 2) and the intermediary content mode are determined (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered), and the intermediary content (22; Fig. 2 and 4; Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered; 220; therefore a gradual or tiered response of the displayed image 220 would read on the presented intermediary content mode) according to the intermediary content mode followed by the first content (Fig. 2) according to the first content mode (220; Fig. 2) are presented to the user (110; Fig. 2); and
	the content mode changes (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) from the first content mode (220; Fig. 2; full screen) to the intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) to the second content mode (220; Fig. 4; reduced size) such that the intermediary content according to the intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) followed by the second content (220; Fig. 4; reduced size) according to the second content mode (220; Fig. 4; reduced size) are presented to the user (110; Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify US Patent’s body posture display system by applying a gradual or tiered response, as taught by Mulholland, so to use a body posture display system with a gradual or tiered response for providing for automatically changing the visibility or form of user interface elements, such as a video, to help allow the user to see his or her environment based on environmental conditions and/or user movement, without necessarily requiring users to provide commands through a user interface (Paragraph [0016]).
Claims 1 and 12 of the Application are related to the claims 1 and 12 of US Patent.
Claims 2, 3, 13, and 14 of the Application are not related to claims of US Patent.
Claims 4, 5, 15, and 16 of the Application are related to the claims 4, 5, 15, and 16 of Patent.
Claims 6 and 17 of the Application are related to the claims 6 and 17 of Patent.
Claims 7 and 18 of the Application are related to the claims 7 and 18 of Patent.
Claims 8 and 19 of the Application are related to the claims 8 and 19 of Patent.
Claims 9 and 20 of the Application are related to the claims 9 and 20 of Patent.
Claims 10 and 21 of the Application are related to the claims 10 and 21 of Patent.
Claims 11 and 22 of the Application are related to the claims 11 and 22 of Patent.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,795,431 in view of Mulholland et al (US 2013/00336629 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. See chart below with respect to the comparison of the claims.
Application 17/573328
US Patent 10,795,431
1) A system configured to present content to a user based on body posture, the system comprising:
1) A system configured to present content to a user based on body posture, the system comprising:
one or more sensors configured to generate output signals conveying information indicating a body posture of the user in physical space;
one or more sensors configured to generate output signals conveying information indicating a body posture of the user in physical space, the body posture representing a physical position of a body and/or one or more extremities of the user;
a display that presents the content to the user according to content modes, wherein individual content modes define individual manners in which the content is presented to the user, individual manners in which content flows, and/or individual manners in which the user interacts with the content, 












the content comprising first content that is presented to the user according to a first content mode and second content that is presented to the user according to a second content mode; and  



a display that presents the content to the user according to content modes that define the manner in which the content is presented to the user and/or the manner in which the user interacts with the content, 


wherein the content includes virtual reality content and/or augmented reality content, wherein presentation of the virtual reality content via the display visually simulates presence of the user within a virtual space that is fixed relative to physical space, wherein presentation of the augmented reality content visually simulates virtual objects superimposed within a real world view of the physical space determined by a view direction of the user, 

the content comprising a first content that is presented to the user according to a first content mode and a second content that is presented to the user according to a second content mode, and 

(A) wherein the first content is presented to the user responsive to the body posture of the user corresponding to the first body posture and the second content is presented to the user responsive to the body posture of the user changing from the first body posture to the second body posture; and
one or more physical computer processors configured by computer-readable instructions to:
one or more physical computer processors configured by computer-readable instructions to:
(A) receive selections of particular body postures that cause presentation of particular content such that a first body posture is selected to present the first content and a second body posture is selected to present the second content;

determine the body posture of the user based on the output signals;
determine the body posture of the user based on the output signals;
determine content modes based on the body posture of the user, wherein the content modes determined include an intermediary content mode that is initiated between changes in the body posture, wherein the intermediary content mode presents
intermediary content;

determine a content mode based on the body posture of the user;
effectuate presentation of the content to the user according to the content mode to facilitate a user experience between the user and the content based on the content mode, such that:
effectuate presentation of the content to the user according to the content mode to  facilitate a user experience between the user and the content based on the content mode, such that:

responsive to the body posture of the user corresponding to the first body posture, the first content mode is determined and the first content is presented to the user according to the first content mode; and
responsive to the body posture of the user corresponding to the first body posture, the first content mode and the intermediary content mode are determined, and the intermediary content according to the intermediary content mode followed by the first content according to the first content mode are presented to the user.

responsive to the body posture of the user changing to the second body posture, 


the content mode changes from the first content mode to the second content mode such that the second content is presented to the user according to the second content mode, wherein the second content mode facilitates a different level of interaction with the second content being presented to the user during the second content mode than a level of interaction with the first content during the first content mode.


The independent claim 1 above moved the similar limitation (A) of US Patent to a different location but still discloses the similar limitations of presenting first content at first body posture and second content at a second body posture. 
The bold limitations of the independent claim 1 are directed to an intermediary content mode between the changing of first body posture and second body posture.
	The US Patent does not expressly disclose wherein the content modes determined include an intermediary content mode that is initiated between changes in the body posture, wherein the intermediary content mode presents intermediary content;
	the first content mode and the intermediary content mode are determined, and the intermediary content according to the intermediary content mode followed by the first content according to the first content mode are presented to the user; and
	the content mode changes from the first content mode to the intermediary content mode to the second content mode such that the intermediary content according to the intermediary content mode followed by the second content according to the second content mode are presented to the user.
	Mulholland (Fig. 1A-9) discloses wherein the content modes determined include an intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) that is initiated between changes in the body posture (Fig. 2 and 4; wherein figure shows first and second body postures), wherein the intermediary content mode presents intermediary content (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered; 220; Fig. 2 and 4; therefore a gradual or tiered response of the displayed image 220 would read on the presented intermediary content mode);
	the first content mode (Fig. 2) and the intermediary content mode are determined (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered), and the intermediary content (22; Fig. 2 and 4; Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered; 220; therefore a gradual or tiered response of the displayed image 220 would read on the presented intermediary content mode) according to the intermediary content mode followed by the first content (Fig. 2) according to the first content mode (220; Fig. 2) are presented to the user (110; Fig. 2); and
	the content mode changes (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) from the first content mode (220; Fig. 2; full screen) to the intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) to the second content mode (220; Fig. 4; reduced size) such that the intermediary content according to the intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) followed by the second content (220; Fig. 4; reduced size) according to the second content mode (220; Fig. 4; reduced size) are presented to the user (110; Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify US Patent’s body posture display system by applying a gradual or tiered response, as taught by Mulholland, so to use a body posture display system with a gradual or tiered response for providing for automatically changing the visibility or form of user interface elements, such as a video, to help allow the user to see his or her environment based on environmental conditions and/or user movement, without necessarily requiring users to provide commands through a user interface (Paragraph [0016]).
Claims 1 and 12 of the Application are related to the claims 1 and 12 of Patent.
Claims 2, 3, 13, and 14 of the Application are related to the claims 2, 3, 13, and 14 of Patent.
Claims 4, 5, 15, and 16 of the Application are related to the claims 4, 5, 15, and 16 of Patent.
Claims 6 and 17 of the Application are related to the claims 6 and 17 of Patent.
Claims 7 and 18 of the Application are related to the claims 7 and 18 of Patent.
Claims 8 and 19 of the Application are related to the claims 8 and 19 of Patent.
Claims 9 and 20 of the Application are related to the claims 9 and 20 of Patent.
Claims 10 and 21 of the Application are related to the claims 10 and 21 of Patent.
Claims 11 and 22 of the Application are related to the claims 11 and 22 of Patent.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,275,432 in view of Mulholland et al (US 2013/00336629 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. See chart below with respect to the comparison of the claims.
Application 17/573328
US Patent 11,275,432
1) A system configured to present content to a user based on body posture, the system comprising:
1) A system configured to present content to a user based on body posture, the system comprising:
one or more sensors configured to generate output signals conveying information indicating a body posture of the user in physical space;
one or more sensors configured to generate output signals conveying information indicating a body posture of the user in physical space;
a display that presents the content to the user according to content modes, wherein individual content modes define individual manners in which the content is presented to the user, individual manners in which content flows, and/or individual manners in which the user interacts with the content, 

the content comprising first content that is presented to the user according to a first content mode and second content that is presented to the user according to a second content mode; and  



a display that presents the content to the user according to content modes, wherein individual content modes define individual manners in which the content is presented to the user, individual manners in which content flows, and/or individual manners in which the user interacts with the content,

the content comprising first content that is presented to the user according to a first content mode and second content that is presented to the user according to a second content mode; and  

wherein the first content is presented to the user responsive to the body posture of the user corresponding to a first body posture, and the second content is presented to the user responsive to the body posture of the user changing from the first body posture to a second body posture; and
one or more physical computer processors configured by computer-readable instructions to:
one or more physical computer processors configured by computer-readable instructions to:
receive selections of particular body postures that cause presentation of particular content such that a first body posture is selected to present the first content and a second body posture is selected to present the second content;
receive selections of particular body postures that cause presentation of particular content such that a first body posture is selected to present the first content and a second body posture is selected to present the second content;
determine the body posture of the user based on the output signals;
determine the body posture of the user based on the output signals;
determine content modes based on the body posture of the user, wherein the content modes determined include an intermediary content mode that is initiated between changes in the body posture, wherein the intermediary content mode presents
intermediary content;

determine a content mode based on the body posture of the user;
effectuate presentation of the content to the user according to the content mode to facilitate a user experience between the user and the content based on the content mode, such that:
effectuate presentation of the content to the user according to the content mode to  facilitate a user experience between the user and the content based on the content mode, such that:

responsive to the body posture of the user corresponding to the first body posture, the first content mode is determined and the first content is presented to the user according to the first content mode; and
responsive to the body posture of the user corresponding to the first body posture, the first content mode and the intermediary content mode are determined, and the intermediary content according to the intermediary content mode followed by the first content according to the first content mode are presented to the user.

responsive to the body posture of the user changing from the first body posture to the second body posture, 

the content mode changes from the first content mode to the second content mode such that the second content is presented to the user according to the second content mode.


The bold limitations of the independent claim 1 are directed to an intermediary content mode between the changing of first body posture and second body posture.
	The US Patent does not expressly disclose wherein the content modes determined include an intermediary content mode that is initiated between changes in the body posture, wherein the intermediary content mode presents intermediary content;
	the first content mode and the intermediary content mode are determined, and the intermediary content according to the intermediary content mode followed by the first content according to the first content mode are presented to the user; and
	the content mode changes from the first content mode to the intermediary content mode to the second content mode such that the intermediary content according to the intermediary content mode followed by the second content according to the second content mode are presented to the user.
	Mulholland (Fig. 1A-9) discloses wherein the content modes determined include an intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) that is initiated between changes in the body posture (Fig. 2 and 4; wherein figure shows first and second body postures), wherein the intermediary content mode presents intermediary content (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered; 220; Fig. 2 and 4; therefore a gradual or tiered response of the displayed image 220 would read on the presented intermediary content mode);
	the first content mode (Fig. 2) and the intermediary content mode are determined (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered), and the intermediary content (22; Fig. 2 and 4; Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered; 220; therefore a gradual or tiered response of the displayed image 220 would read on the presented intermediary content mode) according to the intermediary content mode followed by the first content (Fig. 2) according to the first content mode (220; Fig. 2) are presented to the user (110; Fig. 2); and
	the content mode changes (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) from the first content mode (220; Fig. 2; full screen) to the intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) to the second content mode (220; Fig. 4; reduced size) such that the intermediary content according to the intermediary content mode (Paragraph [0014; wherein discloses gradual or tiered adjustments of the display visual elements; Paragraph [0029]; wherein discloses transparency adjustments may be gradual or tiered) followed by the second content (220; Fig. 4; reduced size) according to the second content mode (220; Fig. 4; reduced size) are presented to the user (110; Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify US Patent’s body posture display system by applying a gradual or tiered response, as taught by Mulholland, so to use a body posture display system with a gradual or tiered response for providing for automatically changing the visibility or form of user interface elements, such as a video, to help allow the user to see his or her environment based on environmental conditions and/or user movement, without necessarily requiring users to provide commands through a user interface (Paragraph [0016]).
Claims 1 and 12 of the Application are related to the claims 1 and 12 of Patent.
Claims 2, 3, 13, and 14 of the Application are related to the claims 2, 3, 13, and 14 of Patent.
Claims 4, 5, 15, and 16 of the Application are related to the claims 4, 5, 15, and 16 of Patent.
Claims 6 and 17 of the Application are related to the claims 6 and 17 of Patent.
Claims 7 and 18 of the Application are related to the claims 7 and 18 of Patent.
Claims 8 and 19 of the Application are related to the claims 8 and 19 of Patent.
Claims 9 and 20 of the Application are related to the claims 9 and 20 of Patent.
Claims 10 and 21 of the Application are related to the claims 10 and 21 of Patent.
Claims 11 and 22 of the Application are related to the claims 11 and 22 of Patent.
If Applicant agrees that there exists a Non-provisional Non-Statutory Double Patenting between the Application No. 17/573328 and US Patent 9,665,170, US Patent 9,933,847, US Patent 10,452,131, US Patent 10,795,431, and US Patent 11,275,432.
Then, the Examiner requests Applicant to provide a terminal disclaimer between Application and US Patents.

Allowable Subject Matter
Claims 1-22 are allowable as discussed in related cases 14/736183, 15/601872, 15/943485, 16/656390, and 17/003646. But claims remain rejected under Non-provisional Non-Statutory Double Patenting rejection and require the filing of a terminal disclaimer for case to be allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        08/08/2022